ACCEPTED
                                                                                   04-14-00606-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              3/27/2015 3:14:13 PM
                                                                                     KEITH HOTTLE
                                                                                            CLERK

                              NO. 04-14-00606-CV

                                                         FILED IN
                                                   4th COURT OF APPEALS
                   IN   THE COURT OF APPEALS FOR THESAN ANTONIO, TEXAS
                         FOURTH DISTRICT OF TEXAS 3/27/2015 3:14:13 PM
                            SAN ANTONIO, TEXAS       KEITH E. HOTTLE
                                                          Clerk


  ARGO GROUP US, INC., COLONY MANAGEMENT SERVICES, INC.,
 COLONY INSURANCE COMPANY, COLONY NATIONAL INSURANCE
 COMPANY, COLONY SPECIALTY INSURANCE COMPANY, COLONY
   AGENCY SERVICES, INC., AND ARGO GROUP INTERNATIONAL
                       HOLDINGS, LTD.,

                                   Appellants,

                                        v.

   LOUIS D. LEVINSON, INTERNATIONAL FINANCIAL GROUP, INC.,
    GUILFORD SPECIALTY GROUP, INC., GUILFORD INSURANCE
     COMPANY, AND THE BURLINGTON INSURANCE COMPANY,

                                    Appellees.


        Appeal from the 221st Judicial District Court, Bexar County, Texas
                      Trial Court Cause No. 2014-CI-09550
                        Hon. Antonia Arteaga, Presiding


  AMENDED CERTIFICATE OF COMPLIANCE FOR APPELLEES’
MOTION FOR LEAVE TO FILE SUR-REPLY TO APPELLANTS’ REPLY
   TO APPELLEES’ RESPONSE TO APPELLANTS’ MOTION FOR
                      REHEARING




DC: 5624465-6
      The undersigned counsel certifies that Appellees’ Sur-Reply contains 1508

words (counting all parts of the document, including footnotes). The body text is

in 14 point font and footnotes are in 14 point font.




                                        Respectfully submitted,

                                        /s/ Julia W. Mann________________
Lawrence Morales, II                    Julia W. Mann
State Bar No. 24051077                  State Bar No. 00791171
The Morales Law Firm, P.C.              Jackson Walker L.L.P.
115 E. Travis, Suite 1530               112 E. Pecan Street, Suite 2400
San Antonio, TX 78205                   San Antonio, TX 78205
Tel: (210) 225-0811                     Tel: (210) 978-7700
lawrence@themoralesfirm.com             jmann@jw.com

ATTORNEY FOR LOUIS D.                   Anthony Herman
LEVINSON                                Pro Hac Vice
                                        Covington & Burling LLP
                                        One CityCenter
                                        850 Tenth Street NW
                                        Washington, DC 20001
                                        Tel: (202) 662-5280
                                        aherman@cov.com

                                        ATTORNEYS FOR APPELLEES
                                        INTERNATIONAL FINANCIAL
                                        GROUP, INC., GUILFORD
                                        SPECIALTY GROUP, INC.,
                                        GUILFORD INSURANCE
                                        COMPANY, AND THE
                                        BURLINGTON INSURANCE
                                        COMPANY



                                          2
                         CERTIFICATE OF SERVICE
      This is to certify that on this 27th day of March, 2015, a true and correct copy
of the AMENDED CERTIFICATE OF COMPLIANCE FOR MOTION FOR
LEAVE TO FILE SUR-REPLY was served via electronic service or email upon:

      Jonathan D. Pauerstein
      Stephen K. Lecholop II
      Rosenthal Pauerstein
      Sandoloski Agather LLP
      755 E. Mulberry, Suite 200
      San Antonio, Texas 78212
      (210) 225-5000
      (210) 354-4034 – Fax
      ATTORNEY FOR APPELLANTS
      Steven L. Manchel
      Michael G. Donovan
      100 River Ridge Drive, Suite 308
      Norwood, MA 02062
      (617) 796-8920
      (617) 796-8921 – Fax
      OF COUNSEL FOR APPELLANTS



                                       /s/ Julia W. Mann
                                       Julia W. Mann




                                          3